Citation Nr: 1604741	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2015).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2012, the Board found that entitlement to a TDIU had been raised in conjunction with the Veteran's claim of entitlement to an increased rating for service-connected bilateral pes planus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for additional development.  In an April 2014 supplemental statement of the case, the agency of original jurisdiction (AOJ) denied entitlement to a TDIU, and the claim was subsequently returned to the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to his service-connected disability alone.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Specifically, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in September 2008, the AOJ provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.

Additionally, pursuant to the Board's September 2012 remand, in a March 2013 letter, the AOJ provided notice to the Veteran of the statutory criteria for entitlement to a TDIU, the evidence and information necessary to substantiate a claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information. The March 2013 letter also offered the Veteran the opportunity to file a formal claim for a TDIU which would contain information on his employment history and to identify and authorize the collection of any additional evidence.  To date, no response has been received.  Subsequent to the March 2013 letter, the AOJ readjudicated the claim for a TDIU in an April 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  Also of record are a number of VA examination reports conducted in connection with the Veteran's claim for an increased ratings, and the Veteran's lay statements.  The Board notes that, pursuant to the Board's August 2011 remand, the AOJ attempted to obtain the Veteran's Social Security Administration (SSA) records; however, in September 2011, the AOJ was informed that the Veteran's SSA were destroyed.  Thereafter, the AOJ contacted the Veteran to inform him of such, and to give him the opportunity to submit any SSA records in his possession; however, in September 2011, the Veteran responded that he did not have copies of those records.  In October 2011, the AOJ issued a formal finding on the unavailability of the Veteran's SSA records.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

As noted above, in September 2012, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to schedule the Veteran for a VA examination to address the functional effects that the Veteran's service-connected disabilities had on his ability to obtain and maintain substantially gainful employment.  In June 2013, the Veteran underwent a VA examination that specifically addressed the questions posed by the Board.

Therefore, the Board finds that the AOJ has substantially complied with the September 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran's only service-connected disability is bilateral pes planus, which is rated as 10 percent disabling prior to September 8, 2011, and as 30 percent disabling thereafter.  Thus, at no point has the Veteran met the schedular requirements for a TDIU.  See id.

Notwithstanding, in a related provision, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) is not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In July 2001, the Veteran submitted a claim for a TDIU claiming that listing his back as the only disability that prevented him from securing or following any substantially gainful occupation.

In January 2009, the Veteran underwent a VA examination addressing the nature and severity of his bilateral pes planus.  The examiner noted that the Veteran had been unemployed since 1959 due to a back injury.  It was also noted that the Veteran had used a motorized scooter for the last two to three years due to his back condition.  The examiner noted that the Veteran's suffered from aching feet with prolonged standing and walking.  With regard to the effects that the Veteran's bilateral pes planus caused on his occupational and daily activities, the examiner found that such did not cause any significant occupational effects or effects on his daily activities.  Instead, the examiner opined that the Veteran's lumbar spine disability with radiculopathy were the disabilities that effected his occupational and daily activities, including decreased mobility.

During a January 2010 VA examination, the Veteran reported that he was shot in the back in June 1968 and that he developed low back pain a year later.  With regard to the Veteran's occupational history, the examiner noted that the Veteran was a carpenter until 1968 when he was shot three times.  Upon examination, the examiner opined that the Veteran's lower back disorder and weakness in his lower extremities made employment impossible after his recovery from the gunshot wounds.

During a September 2011 VA examination, the Veteran reported that, since his initial diagnoses of pes planus, his pain and limitations in mobility had gotten progressively worse.  His main complaint was a constant burning pain in both feet.  The examiner noted that the Veteran was non-ambulatory due to the pain in his feet and his back.  Later in the examination, with regard to impact that the Veteran's pes planus had on his ability to work, the examiner opined that the Veteran's pain was so severe that he was non-ambulatory.  Additionally, the Veteran reported severe fatigue and malaise.

In June 2013, the Veteran underwent another VA examination.  The examiner noted that the Veteran experienced pain when using his feet, as well as pain with manipulation.  The examiner also noted extreme tenderness of the plantar surface of the bilateral feet.  He stated that he was shot in the spine in June 1968, that he could not walk as a result and wheelchair dependent since that time, and that he had not worked since the gunshot wound.  The examiner noted that the Veteran received a high school diploma, and that he worked in carpentry and auto work.  The examiner opined that there were no functional limitations associated with the Veteran's bilateral pes planus that would affect either physical or sedentary employment activities.  Again, the examiner noted the Veteran's statement that he stopped working as a result of his lumbar spine disorder, not his service-connected bilateral pes planus.

As discussed above, with an overall rating of 10 percent prior to September 8, 2011, and an overall rating of 30 percent thereafter, the Veteran does not meet the schedular requirements for a total disability evaluation under 38 C.F.R. § 4.16(a).  The Board further finds that the preponderance of the evidence of record demonstrates that his service-connected pes planus alone is not of such nature and severity so as to prevent him from securing or following all forms of substantially gainful employment consistent with his education and experience.  Thus, this matter does not warrant referral to the Director of the Compensation Service.  38 C.F.R. § 4.16(b).

Initially, with regard to the Veteran's own opinion that he is unemployable due to his service-connected disability, the Board finds that such is not probative.  The Veteran is competent to report his symptoms, and to indicate that his symptoms have impacted his ability to work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  He has not, however, demonstrated the necessary competency to make a finding that he is unemployable solely due to service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of his service-connected disability, standing alone, on his ability to secure some form of substantially gainful employment in the national economy.  Moreover, he is not medically trained to separate out the impact of his long history of multiple nonservice-connected disabilities from the disability which is service connected.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a finding requires medical training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion.

The Board acknowledges that the Veteran is considered permanently disabled by the SSA; however, as the Veteran's SSA records are unavailable, it is unclear was disabilities the SSA based its decision.  Regardless, the Board affords the Social Security determination of unemployability very little probative value in this case, however.  The mere fact that the Social Security Administration has deemed the Veteran unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, Social Security Disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  In this case, the evidence clearly shows that it is the Veteran's nonservice-connected disabilities that affect his ability to work, especially his lumbar spine disability and radiculopathy of the lower extremities.  Again, the Board notes that the Veteran is in receipt of SSA disability benefits, but it is unclear as to what disabilities the SSA determination was based upon, as those records are unavailable.  Nevertheless, both the January 2009 and June 2013 VA examiners opined that the Veteran's bilateral pes planus alone did not cause significant functional effect upon the Veteran's activities.  Furthermore, although the September 2011 examiner noted the Veteran's complaints that his pain was so severe that he could not ambulate, previously in the examination, the examiner noted that the Veteran was unable to ambulate due to both his feet and his back.  The Board also notes that, in his July 2001 application for a TDIU and his January 2010 VA back examination, the Veteran attributed his inability to obtain and maintain employment to his back and made no mention of his service-connected bilateral pes planus.

As noted above, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Van Hoose, supra.  As such, the question is whether, as a result of his service-connected disability, the Veteran is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence simply is against the conclusion that the Veteran's bilateral pes planus renders him unemployable.

Therefore, the Board finds that the preponderance of the evidence is against the claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


